PER CURIAM.
The writ is asked for on the ground that the petitioners have no remedy by an appeal; the matter not being within the appellate jurisdiction of this court. On this ground the petition must be denied. Tyler v. District Court, 14 Ariz. 6, 123 Pac. 315; State ex rel. v. Sapp, ante, p. 24, 135 Pac. 718.
If the cause be one within our appellate jurisdiction, which we do not decide, the petitioners do not contend, nor does an inspection of the petition disclose, that the issuance of the writ is either necessary or proper for the complete exercise «of such jurisdiction. In causes within the appellate juris*276diction of this court, the writ may issue wherever necessary and proper for the complete exercise of such jurisdiction. Ariz. Const., art. 6, sec. 4. The case before us does not come within such provision. The petition for the writ must be denied. It is so ordered.